Name: Commission Regulation (EC) No 2046/1999 of 28 September 1999 establishing the quantity of certain poultrymeat and eggs sector products available for the fourth quarter of 1999 pursuant to Regulation (EC) No 1866/95
 Type: Regulation
 Subject Matter: animal product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities29. 9. 1999 L 254/5 COMMISSION REGULATION (EC) No 2046/1999 of 28 September 1999 establishing the quantity of certain poultrymeat and eggs sector products available for the fourth quarter of 1999 pursuant to Regulation (EC) No 1866/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1866/95 of 26 July 1995 laying down detailed rules for the application in the poultrymeat and eggs sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regulation (EC) No 1514/97 (2), and in particular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities avail- able, the quantities carried forward from the period 1 July to 30 September 1999 should be added to the quantities available for the period 1 October to 31 December 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1999 pursuant to Regulation (EC) No 1866/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 29.7.1995, p. 26. (2) OJ L 204, 31.7.1997, p. 16. EN Official Journal of the European Communities 29. 9. 1999L 254/6 ANNEX (t) Group No Total quantity available for the period 1 October to 31 December 1999 50 287,50 60 287,50 70 287,50 75 57,50